Name: Commission Regulation (EEC) No 1802/87 of 29 June 1987 on the opening of a procedure for the supply of milled long grain rice to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/8 Official Journal of the European Communities 30 . 6 . 87 COMMISSION REGULATION (EEC) No 1802/87 of 29 June 1987 on the opening of a procedure for the supply of milled long grain rice to the International Committee of the Red Cross (ICRC) as food aid rice (4), as last amended by Regulation (EEC) No 3826/85 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13, thereof, Having regard to. Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449/86 (3), and in particular Article 25 thereof, Whereas by its Decision of 10 February 1986 on the supply of food aid to ICRC, the Commission allocated to that organization 290 tonnes of cereals to be supplied cif ; whereas, since this is an emergency operation, a private contract procedure should be undertaken with a view to the supply at the earliest opportunity of the lot concerned ; * Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 133, 21 . 5. 1986, p . 1 . 0 OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 30 . 6. 87 Official Journal of the European Communities No L- 170/9 ANNEX 1 . Programme : 1986  Operation No 633/87 (') 2. Recipient : CICR  17, avenue de la Paix  CH-1211 Geneve  Telex 23176 3. Place or country of destination : Lebanon 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5. Total quantity : 100 tonnes (290 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (Telex 334032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests, - moisture : 15 %,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1,5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0,050 % maximum,  amber grains : 0,20 % maximum 10. Packaging :  new woven polypropylene bags for food use, weighing not less that 1 20 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'ACTION N0 633/87 / LEB 652 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / ACTION DU COMITÃ  INTERNATIONAL DE LA CROIX-ROUGE / POUR DISTRIBUTIONN GRATUITE / BEYROUTH' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Beirut 14. Procedure to be applied in order to determine supply costs : private contract procedure 15. Shipment period : before 1 August 1987 1 6. Security : 30 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (') The operation number is to be quoted in all correspondence .